DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/25/2021 has been entered.

Response to Amendment
In an amendment filed 01/25/2021, claims 1 and 14 have been amended.   Currently, claims 1-15 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over  Tagawa et al. (US 5491706 A), further in view of Li et al. (US 20050093830 A1).
Regarding claim 1, Tagawa teaches a visual interface system, comprising: a matrix display apparatus, (Col 2, Lines 36-51: FIG. 2 shows a display-integrated type tablet device having an active matrix type LCD panel 21.) comprising: 
a controller and driver, (Fig. 2: display control circuit and detection control circuit) 
the controller configured to receive an image source data and a digital transmission source data both from a digital communication port of a computing system and to encode the image source data and the transmission source data respectively into an image data and a transmission data; (Fig. 2. Col 1-2, Lines 10-20, 29-61, Col 3, Lines 19-26.  So the signals supplied to the display control circuit and the detection 
wherein the digital transmission data is a digital data containing application information irrelevant to the generation of images; (Fig. 2. Col 1-2, Lines 10-20, 29-61, Col 3, Lines 19-26.  The digital transmission data is used for touch data detection related to computer UI control which is application information which is period 301 of Fig. 3  and it is irrelevant to the generation of images which is period 302 of Fig. 3)
and a matrix substrate including: a substrate, having a front surface and a back surface, wherein the front surface faces a viewer watching the images displayed on the matrix display apparatus, and the back surface faces away the viewer when the viewer is watching the images displayed on the matrix display apparatus; (Col 8, Lines 25-26. Col 2, Lines 36-51: FIG. 2 shows a display-integrated type tablet device having an active matrix type LCD panel 21. In the LCD panel 21, n number of gate bus line electrodes G.sub.1 through G.sub.n (an arbitrary gate bus line electrode represented by G hereinafter) and m number of source bus line electrodes S.sub.1 through S.sub.m (an arbitrary source bus line electrode represented by S hereinafter) are insulated and arranged at right angles to each other. In a position where the gate bus line electrode G 
a plurality of pixel units, formed on the back surface of the substrate; and a plurality of line electrodes intersected and formed on the back surface of the substrate, electrically connected to the pixel units to form a display matrix, wherein the image data is through the line electrodes to the pixel units so that the matrix display apparatus presents the image,  (Col 2, Lines 25-51: A pixel is composed of a pixel electrode 24 connected to the TFT 25, an opposite electrode (not shown) opposite to the pixel electrode 24, and liquid crystals filled in between both the electrodes. In other words, n.times.m dot display pixels are arranged in matrix in the LCD panel 21. In a position where the gate bus line electrode G and the source bus line electrode S cross each other is provided a TFT (Thin Film Transistor) 25. A pixel is composed of a pixel electrode 24 connected to the TFT 25, an opposite electrode (not shown) opposite to the pixel electrode 24, and liquid crystals filled in between both the electrodes. In other words, n.times.m dot display pixels are arranged in matrix in the LCD panel 21.Col 2, Lines 25-51: In the course of the above-mentioned operations, a voltage is induced at a designation coordinate detection pen (referred to merely as the "detection pen" hereinafter) 8 due to a stray capacitance between the segment electrode X or the common electrode Y and a detection electrode of the detection pen 8 attributed to the 
and the transmission data are to be coupled electrically from the display matrix and transmit wirelessly; (Col 2, Lines 25-51: In the course of the above-mentioned operations, a voltage is induced at a designation coordinate detection pen (referred to merely as the "detection pen" hereinafter) 8 due to a stray capacitance between the segment electrode X or the common electrode Y and a detection electrode of the detection pen 8 attributed to the application of the scanning pulses.  In the LCD panel 21, n number of gate bus line electrodes G.sub.1 through G.sub.n (an arbitrary gate bus line electrode represented by G hereinafter) and m number of source bus line electrodes S.sub.1 through S.sub.m (an arbitrary source bus line electrode represented by S hereinafter) are insulated and arranged at right angles to each other.  Col 3, Lines 
and an operation apparatus, which is physically disconnected with the matrix display apparatus, configured to be operated on the front surface of the substrate to wirelessly receive the transmission data from the display matrix formed on the back surface of the substrate by wirelessly coupling, and configured to obtain the digital transmission data by decoding the transmission data. (Col 2, Lines 25-35: In the course of the above-mentioned operations, a voltage is induced at a designation coordinate detection pen (referred to merely as the "detection pen" hereinafter) 8 due to a stray capacitance between the segment electrode X or the common electrode Y and a detection electrode of the detection pen 8 attributed to the application of the scanning pulses. Then an x-coordinate detection circuit 10 and a y-coordinate detection circuit 11 detect the x-coordinate or the y-coordinate at the point pointed by the detection pen 8 based on an induction voltage signal obtained by amplifying in an amplifier 9 an induction voltage induced at the detection pen 8 and a timing signal from a control 
However Tagawa does not teach an operation apparatus, which is physically disconnected with the matrix display.
However Li teaches an operation apparatus, which is physically disconnected with the matrix display, and data can be wireless transmitted. (Para 34.  So the stylus can transmit data wireless to the tablet, and vice versa.  The detection circuit can be part of the stylus).
Therefore it would have been obvious to one with ordinary skill, before the effective filing date of the invention, to modify Tagawa with Li to teach an operation apparatus, which is physically disconnected with the matrix display in order to produce the predictable result of wireless signal transmission instead of using physical bus.

Regarding claim 2, Tagawa and LI already teach the visual interface system of claim 1, 
And Tagawa further teaches wherein the wireless transmission is capacitive coupling. (Col 2, Lines 25-35: In the course of the above-mentioned operations, a voltage is induced at a designation coordinate detection pen (referred to merely as the "detection pen" hereinafter) 8 due to a stray capacitance between the segment 

Regarding claim 3, Tagawa and LI already teach the visual interface system of claim 1, 
And Tagawa further teaches wherein the operation apparatus is configured to generate a transmission signal and transmit the transmission signal to the matrix display apparatus.  (Col 1, Lines 13-20, Col 2, Lines 25-35: In the course of the above-mentioned operations, a voltage is induced at a designation coordinate detection pen (referred to merely as the "detection pen" hereinafter) 8 due to a stray capacitance between the segment electrode X or the common electrode Y and a detection electrode of the detection pen 8 attributed to the application of the scanning pulses. Then an x-coordinate detection circuit 10 and a y-coordinate detection circuit 11 detect the x-coordinate or the y-coordinate at the point pointed by the detection pen 8 based on an induction voltage signal obtained by amplifying in an amplifier 9 an induction voltage induced at the detection pen 8 and a timing signal from a control circuit 7.  So the amplifier signal is the transmission signal. And the transmission signal are further 

Regarding claim 4, Tagawa and LI already teach the visual interface system of claim 3, 
And Tagawa further teaches wherein the transmission signal comprises instruction information, identification information, transaction information or file information..  (Col 2, Lines 25-35: In the course of the above-mentioned operations, a voltage is induced at a designation coordinate detection pen (referred to merely as the "detection pen" hereinafter) 8 due to a stray capacitance between the segment electrode X or the common electrode Y and a detection electrode of the detection pen 8 attributed to the application of the scanning pulses. Then an x-coordinate detection circuit 10 and a y-coordinate detection circuit 11 detect the x-coordinate or the y-coordinate at the point pointed by the detection pen 8 based on an induction voltage signal obtained by amplifying in an amplifier 9 an induction voltage induced at the detection pen 8 and a timing signal from a control circuit 7.  So the amplifier signal is the transmission signal and the extraction is amplification of the induced signal.  The transmission signal comprises instruction information, identification information, transaction information or file information as it is signal generated at a particular time as 

Regarding claim 5, Tagawa and LI already teach the visual interface system of claim 3, 
	And Tagawa further teaches wherein the matrix display apparatus processes the transmission signal to obtain instruction information, identification information, transaction information, or file information.. (Col 2, Lines 25-35: In the course of the above-mentioned operations, a voltage is induced at a designation coordinate detection pen (referred to merely as the "detection pen" hereinafter) 8 due to a stray capacitance between the segment electrode X or the common electrode Y and a detection electrode of the detection pen 8 attributed to the application of the scanning pulses. Then an x-coordinate detection circuit 10 and a y-coordinate detection circuit 11 detect the x-coordinate or the y-coordinate at the point pointed by the detection pen 8 based on an induction voltage signal obtained by amplifying in an amplifier 9 an induction voltage induced at the detection pen 8 and a timing signal from a control circuit 7.  So the coordinate information is the instruction information, identification information, transaction information, or file information)

Regarding claim 6, Tagawa and LI already teach the visual interface system of claim 1, 
And Tagawa further teaches wherein the operation apparatus is configured to generate and transmit a transmission signal, the system further comprises: at least a 

Regarding claim 7, Tagawa and LI already teach the visual interface system of claim 6, 
And Tagawa further teaches wherein the relay processed signal is transmitted to the matrix display apparatus. ((Col 1, Lines 13-20, Col 2, Lines 25-35. Fig 2: part of the transmission medium between amplifier 9 and detection circuits 10 and 11 is the relay apparatus and it serves relay the transmission signal as output by amplifier 9.  And the output of that part of the transmission medium is the relay processed signal and it is processed to be transmitted to the matrix display apparatus which updates the writing coordinate)

And Tagawa further teaches wherein the transmission signal or the relay processed signal comprises instruction information, identification information, transaction information, file information or other information. (Col 2, Lines 25-35: In the course of the above-mentioned operations, a voltage is induced at a designation coordinate detection pen (referred to merely as the "detection pen" hereinafter) 8 due to a stray capacitance between the segment electrode X or the common electrode Y and a detection electrode of the detection pen 8 attributed to the application of the scanning pulses. Then an x-coordinate detection circuit 10 and a y-coordinate detection circuit 11 detect the x-coordinate or the y-coordinate at the point pointed by the detection pen 8 based on an induction voltage signal obtained by amplifying in an amplifier 9 an induction voltage induced at the detection pen 8 and a timing signal from a control circuit 7.  So the amplifier signal is the transmission signal and the extraction is amplification of the induced signal.  The transmission signal comprises instruction information, identification information, transaction information or file information as it is signal generated at a particular time as shown in Fig. 5B and the coordinate detection is based on the transmission signal and a timing signal from control circuit).

Regarding claim 9, Tagawa and LI already teach the visual interface system of claim 7, 
And Tagawa further teaches wherein the matrix display apparatus processes the relay processed signal to generate instruction information, identification information, 

Regarding claim 10, Tagawa and LI already teach the visual interface system of claim 1,
And Tagawa further teaches a mode trigger apparatus configured to enable the matrix display apparatus into an operating mode to output the transmission data as the mode trigger apparatus is triggered by a user or the operation apparatus.  (Fig. 2: 

Regarding claim 11, Tagawa and LI already teach the visual interface system of claim 1, 
And Tagawa further teaches wherein the matrix display apparatus comprises a receiver, the transmission data is transmitted from the display matrix through a user to the receiver. (Fig. 2: switching circuit is the mode trigger apparatus which is the 

Regarding claim 12, Tagawa and LI already teach the visual interface system of claim 11, 
And Tagawa further teaches wherein the receiver has a mode trigger function, so the receiver enables the matrix display apparatus to an operating mode to output the 

Regarding claim 13, Tagawa and LI already teach the visual interface system of claim 1, 
And Tagawa further teaches wherein the transmission data comprises a time-reference point signal. (Col 2, Lines 25-35: In the course of the above-mentioned 

Regarding claim 14, Tagawa and LI already teach the visual interface system of claim 1, 
And Tagawa further teaches wherein the controller or the driver is configured to provide display signals to the line electrodes to control the pixel units for displaying the images, and the transmission data with a frequency higher than the display signals and adding directly on the display data signal. (Fig. 3 shows that the display frame is shorter than the touch detection period as there n+m of lines to scan and there are only n lines to scan for a frame which means the encoded signal have a frequency higher than the display data signal and is directly added to the display data signal.  Cols 1-2: lines 57-25: In the display-integrated type tablet device, various display control signals from a display control circuit 5 are selected by a switching circuit 4 to be supplied to a common electrode drive circuit 2 and a segment electrode drive circuit 3 in the image display 

Regarding claim 15, Tagawa and Li already teach the visual interface system of claim 1, 
.

Response to Arguments
Applicant's arguments filed 01/25/2021 have been fully considered but they are not persuasive. 
On pages 5-6, applicant alleged that “Applicant respectfully submits that, in paragraph [0040] of the present application, the controller and drivers are configured to receive a digital image source data and a digital transmission source data both from a digital communication port of a computing system and to encode the image source data and the transmission source data respectively into an image data and a transmission data. In paragraph [0040] of the present application, the transmission source data may be digital data containing application information, for example instruction information, identification information, transaction information, or file information. For example, the digital transmission source data is not to handle the displaying image of the display matrix, but contains application information which the system 3 wants to send to the operation apparatus 11. In other words, the digital transmission source data contains application information irrelevant to the generation of images. 
On pages 3-4 of the outstanding Office Action, the Examiner cites FIG. 2, Col. 1-2, Lines 10-20, 29-61, Col.3, Lines 19-26 of Tagawa to reject the above feature of the present application. Applicant respectfully disagrees. It is respectfully submitted that, in the cited FIG. 2 and paragraphs, Tagawa teaches the way to detect the coordinate of images. For example, Tagawa, at Lines 19-26, teaches that "an x-coordinate detection 
Examiner finds the argument not persuasive. In this case, the signals applied to the electrode to be wirelessly transmitted to the stylus in this case inductively are from control which is application information which is period 301 of Fig. 3  and it is irrelevant to the generation of images which is period 302 of Fig. 3.
On pages 6-7, applicant alleged that  “Further, on Page 7 of the outstanding Office Action, the Examiner admits Tagawa does not teach an operation apparatus, which is physically disconnected with the matrix display, but cites Li at paragraph [0034] to allege that "the stylus can transmit data wirelessly to the tablet, and vice versa. The detection circuit can be part of the stylus." Applicant respectfully disagrees. 
In FIG. 8 of Li, the wireless pointer component 840 may be a stylus or an electronic pen configured to transmit one or more HCI signals to one or more base components 850. Accordingly, the stylus or the electronic pen 840 of Li is configured to transmit, instead of receiving signals. As such, the wireless pointer component 840 of Li fails to "wirelessly receive the transmission data from the display matrix formed on the 
Examiner finds the argument not persuasive. As shown in Col 3, Lines 19-26 that  the induced voltage is wirelessly transmitted signal by coupling as shown in Fig. 5B by applying scanning signals and the data is decoded based on the timing to detect touch location.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANG LIN whose telephone number is (571)270-7596.  The examiner can normally be reached on Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/HANG LIN/Primary Examiner, Art Unit 2626